Appellate Case: 22-1033     Document: 010110729750       Date Filed: 08/25/2022        Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 25, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CHARLES WILLIAMS,

        Plaintiff - Appellant,

  v.                                                          No. 22-1033
                                                  (D.C. No. 1:21-CV-02595-LTB-GPG)
  COLORADO DEPARTMENT OF                                       (D. Colo.)
  CORRECTIONS,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, BALDOCK and CARSON, Circuit Judges.
                  _________________________________

       Charles Lamont Williams is a prisoner in the custody of the Colorado

 Department of Corrections (CDOC). Through counsel, he alleges that prison

 officials discriminated against him on account of a disability, in violation of the

 Rehabilitation Act, 29 U.S.C. §§ 701–796l, and Title II of the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. §§ 12132–12165. The district court screened

 his complaint and dismissed it as frivolous. See 28 U.S.C. § 1915(e)(2)(b)(i). We


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-1033       Document: 010110729750    Date Filed: 08/25/2022     Page: 2



 have jurisdiction under 28 U.S.C. § 1291, and we reverse and remand for further

 proceedings.

 I.     BACKGROUND & PROCEDURAL HISTORY

        A.      Williams’s Allegations

        The district court’s dismissal order was directed at Williams’s amended

 complaint, which alleges substantially as follows.

        CDOC currently houses Williams at its Buena Vista Correctional Complex.

 Williams suffers from medical conditions that cause pain and make it difficult to

 walk, stand, and bend. Buena Vista medical staff issued work restrictions for him,

 such as no standing more than two hours and no repetitive bending at the waist.

        In September 2019, a Buena Vista officer assigned Williams to kitchen duty.

 Williams believed his medical restrictions prevented him from successfully

 performing kitchen tasks and he raised that issue through communications with his

 case manager and through grievances, but received no reassignment or

 accommodation. So he showed up for kitchen duty with his restriction list in hand.

 The kitchen staff looked at the list, decided he could not perform the necessary tasks,

 and excused him back to his cell. This became a daily ritual for two weeks, after

 which kitchen staff stopped looking at his restriction list and simply sent him back to

 his cell upon his arrival.

        On September 23, Williams was feeling particularly severe back pain. Rather

 than showing up for kitchen duty and being sent back to his cell, he put in a request

 for a medical appointment, confident that medical staff would excuse him from work

                                            2
Appellate Case: 22-1033       Document: 010110729750      Date Filed: 08/25/2022       Page: 3



 that day. His prediction was correct. “[S]everal hours later,” a medical staff member

 gave him permission to stay in his cell. Aplt. App. at 15, ¶ 29; see also id. at 13,

 ¶ 22.

         Three days after that, a Buena Vista officer submitted a grievance against

 Williams for failing to report for kitchen duty on September 23. This officer also had

 Williams fired from his kitchen assignment. The grievance prompted CDOC to place

 Williams in a stricter security level, meaning he lost privileges and autonomy.

 Williams filed his own grievance against all of this and received a response from a

 CDOC official stating he had been disciplined for an unexcused failure to show up at

 work (i.e., medical staff did not excuse his absence until later in the day).

         After exhausting the full CDOC administrative grievance process, Williams

 brought the lawsuit now at issue, alleging: (i) CDOC unreasonably failed to

 accommodate his disability, and (ii) the discipline CDOC imposed amounts to

 disability discrimination.

         B.    District Court Proceedings

         The district court granted Williams leave to proceed in forma pauperis, and

 therefore screened his amended complaint as required by 28 U.S.C. § 1915(e)(2).

 A magistrate judge took the first look and recommended that the complaint be

 dismissed as frivolous. See id. § 1915(e)(2)(b)(i). The magistrate judge reasoned

 that: (i) Williams had failed to “allege facts that demonstrate he was fired from his

 prison job or reclassified because of his disability”; and, in any event, (ii) “the



                                             3
Appellate Case: 22-1033     Document: 010110729750        Date Filed: 08/25/2022     Page: 4



 ADA and the Rehabilitation Act do not apply to issues of prison employment.” Aplt.

 App. at 27.

       Williams timely objected but the district court adopted the recommendation

 without elaboration and dismissed the amended complaint as frivolous. Williams

 then timely appealed.

 II.   ANALYSIS

       The district court found frivolousness based on its determination that Williams

 had not adequately alleged causation and the ADA and Rehabilitation Act do not

 apply to prison employment anyway. These are questions of law, so we review them

 de novo. See Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006) (“[W]here the

 frivolousness determination turns on an issue of law, we review the determination

 de novo.”); see also Morgan v. City of Rawlins, 792 F.2d 975, 978 (10th Cir. 1986)

 (“The sufficiency of a complaint is a question of law . . . .”). Dismissing a claim as

 frivolous at the screening phase “is only appropriate for a claim based on an

 indisputably meritless legal theory.” Fogle, 435 F.3d at 1259 (internal quotation

 marks omitted).

       A.      Applicability of the ADA and Rehabilitation Act

       The district court’s broadest ruling was that the ADA and Rehabilitation Act

 do not apply to prison employment matters, so we will address this ruling first. The

 Rehabilitation Act states, “No otherwise qualified individual with a disability in the

 United States . . . shall, solely by reason of her or his disability, be excluded from the

 participation in, be denied the benefits of, or be subjected to discrimination under any

                                             4
Appellate Case: 22-1033     Document: 010110729750        Date Filed: 08/25/2022      Page: 5



 program or activity receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a).

 Title II of the ADA states, “[N]o qualified individual with a disability shall, by

 reason of such disability, be excluded from participation in or be denied the benefits

 of the services, programs, or activities of a public entity, or be subjected to

 discrimination by any such entity.” 42 U.S.C. § 12132.

       The district court reasoned that our decisions in Williams v. Meese, 926 F.2d

 994 (10th Cir. 1991), and White v. Colorado, 82 F.3d 364 (10th Cir. 1996), foreclose

 an ADA or Rehabilitation Act claim involving prison employment. Williams

 counters that the Supreme Court effectively abrogated these two decisions in

 Pennsylvania Department of Corrections v. Yeskey, 524 U.S. 206 (1998) (“Yeskey”).

 We need not decide whether Yeskey abrogated Williams and White because, at a

 minimum, Yeskey highlights an important question that Williams and White never

 addressed—and the answer to that question shows the complaint should not have

 been dismissed as frivolous on account of Williams and White.

       Our 1991 Williams decision arose from a federal prisoner’s pro se lawsuit

 claiming prison officials “denied him certain prison job assignments, for which he

 was qualified, solely on the basis of his age, race, or handicap.” 926 F.2d at 996.

 We did not enumerate which legal authorities the plaintiff relied on, but we began by

 discussing the potential applicability of Title VII and the Age Discrimination in

 Employment Act (ADEA). Id. at 997. We said that both of these statutes require an

 employment relationship with the defendant, and we held that prisoners do not have

 an employment relationship with their prisons, so Title VII and the ADEA could not

                                             5
Appellate Case: 22-1033    Document: 010110729750         Date Filed: 08/25/2022    Page: 6



 apply. Id. We then announced, without elaboration, “The foregoing analysis

 precludes plaintiff’s claims for discrimination under . . . the Rehabilitation Act, as

 well.” Id. And we added an additional reason why the Rehabilitation Act did not

 apply, namely, “the Federal Bureau of Prisons does not fit the definition of ‘programs

 or activities’ governed by [29 U.S.C. § 794(a)].” Id. Again, we did not elaborate.

       Five years later, we decided White. The plaintiff there—also a prisoner

 proceeding pro se—claimed the prison refused to arrange for surgery on an injured

 leg and then denied him prison employment opportunities because of that injury. See

 82 F.3d at 366, 367. This, he claimed, violated both the Rehabilitation Act and the

 ADA. Id. at 367. We held that Williams foreclosed his Rehabilitation Act claim and,

 “[f]or the same reasoning relied upon in Williams, . . . the ADA does not apply to

 prison employment situations either.” Id.

       Williams and White together establish that: (i) prisoners in a prison job

 program are not “employees” for purposes of federal statutes meant to combat

 employment discrimination (presumably including Title I of the ADA, which is

 specifically directed at the employer-employee relationship, see 42 U.S.C.

 § 12112(a)); and (ii) a prison system as a whole is not a service, program, or activity

 subject to the Rehabilitation Act or Title II of the ADA. As far as we could locate,

 neither proposition has been questioned since we handed down those decisions.

       Two years after White, however, the Supreme Court’s Yeskey decision

 addressed a narrower question never contemplated by Williams or White: what about

 the programs, services, and activities within a prison system? The plaintiff in Yeskey

                                             6
Appellate Case: 22-1033     Document: 010110729750         Date Filed: 08/25/2022        Page: 7



 had been sentenced to serve eighteen to thirty-six months in a Pennsylvania prison,

 but he could get out on parole in six months if he completed a program called

 “Motivational Boot Camp.” 524 U.S. at 208. The program administrators would not

 allow him to participate, however, due to high blood pressure. He then sued,

 claiming the Pennsylvania prison system is a public entity and Motivational Boot

 Camp was a prison system program, so Title II of the ADA applied to Motivational

 Boot Camp. Id.

        The Supreme Court agreed. “State prisons fall squarely within the statutory

 definition of ‘public entity’ . . . .” Id. at 210. Moreover, “[m]odern prisons provide

 inmates with many recreational ‘activities,’ medical ‘services,’ and educational and

 vocational ‘programs,’” and “[t]he text of the ADA provides no basis for

 distinguishing these programs, services, and activities from those provided by public

 entities that are not prisons.” Id.

        Whether or not prison systems as a whole are “services, programs, or activities

 of a public entity,” 42 U.S.C. § 12132, Yeskey makes clear that the services,

 programs, and activities offered by a prison system fall under Title II of the ADA.

 And we are confident the answer is the same for the corresponding provision of the

 Rehabilitation Act (29 U.S.C. § 794(a)). See Crane v. Utah Dep’t of Corr., 15 F.4th

 1296, 1312 (10th Cir. 2021) (“We typically evaluate claims identically under the

 ADA and Rehabilitation Act.”).

        Our decisions since Yeskey have never questioned the Rehabilitation Act’s or

 Title II’s application to correctional programs, services, and activities, see, e.g.,

                                              7
Appellate Case: 22-1033    Document: 010110729750         Date Filed: 08/25/2022      Page: 8



 Robertson v. Las Animas Cnty. Sheriff’s Dep’t, 500 F.3d 1185, 1193 n.6 (10th Cir.

 2007) (“[U]se of the telephone and participation in a probable cause hearing [while in

 county jail] are ‘services’ under the ADA.”), including when the claim involved

 inability to fulfill a prison employment requirement due to disability, see Marks v.

 Colo. Dep’t of Corr., 976 F.3d 1087, 1091 (10th Cir. 2020). Cf. Hale v. King,

 642 F.3d 492, 499 (5th Cir. 2011) (acknowledging that “working in the prison

 kitchen” is among the “programs fall[ing] within Title II’s scope”).

       Williams alleges that CDOC (a public entity, and presumably one that receives

 federal funds) violated his Title II and Rehabilitation Act rights by failing to

 accommodate his disability with respect to prison employment (a CDOC program)

 and disciplining him for not performing a job assignment contraindicated by his

 disability. Yeskey and later cases show this is a viable theory, not “indisputably

 meritless,” Fogle, 435 F.3d at 1259 (internal quotation marks omitted). The district

 court therefore incorrectly invoked Williams and White to dismiss the amended

 complaint as frivolous.

       B.     Causation

       We next turn to the district court’s ruling that Williams failed to “allege facts

 that demonstrate he was fired from his prison job or reclassified because of his

 disability.” Aplt. App. at 27. This ignores the failure-to-accommodate aspect of his

 claim, which predates the discipline and reclassification. Also, the district court did

 not elaborate, so we do not know what causation flaw it perceived.



                                             8
Appellate Case: 22-1033    Document: 010110729750         Date Filed: 08/25/2022    Page: 9



       We nonetheless recognize that CDOC’s explanation for disciplining Williams

 was that, on the day in question, he did not receive medical authorization to stay in

 his cell until “several hours” after he failed to report to work. Id. at 15, ¶ 29. One

 could read this to mean that CDOC expected him at least to show up in the kitchen at

 the required hour, even if kitchen staff would excuse him back to his cell. These

 circumstances potentially complicate the causation question, but we cannot say they

 render Williams’s claim indisputably meritless, see Fogle, 435 F.3d at 1259. The

 district court should not have dismissed the claim as frivolous.

       Conceivably, we could affirm on the alternate basis that the amended

 complaint “fails to state a claim on which relief may be granted.” 28 U.S.C.

 § 1915(e)(2)(B)(ii). But the causation issue just discussed is the only arguable

 pleading weakness we see in Williams’s complaint, and no authority of which we are

 aware dictates how a court should resolve that issue. We do not mean to prejudge the

 issue, nor to suggest that there are no other bases on which CDOC might move to

 dismiss. But we cannot say on this record, without adversarial briefing, that

 Williams fails to state a claim. Thus, Williams’s complaint should not have been

 dismissed through the § 1915(e)(2) screening process.




                                             9
Appellate Case: 22-1033   Document: 010110729750       Date Filed: 08/25/2022   Page: 10



  III.   CONCLUSION

         We reverse and remand for proceedings consistent with this order and

  judgment.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Chief Judge




                                           10